Mr. Justice McAllister delivered the opinion of the Court: The ordinance in this case, upon which the assessment proceedings are based, orders that Quincy street, from the west line of Clark street to tbe east line of LaSalle street, and from the west line of LaSalle street to tbe east line of Wells street, and from the west line of "Wells street to tbe east line of Market street, be curbed with curb walls where curb walls are not already built, and that tbe curb walls in tbe portions of Quincy street thereinbefore described, be re-built and repaired where the same are not now in a good and sound condition, etc., said work to be done under the superintendence of the board of’ public works. We have repeatedly held that the common council is the only body which can exercise the discretion by this ordinance vested in the board of public works; that vesting such discretion in the board, prepares the way to unfair assessments, and tends to favoritism and fraud in letting contracts for the work. Foss v. City of Chicago, 56 Ill. 354. Such an ordinance is illegal and void. For that reason, and that the collector was unauthorized to apply for the judgment, the same .is reversed and the cause remanded. Judgment reversed.